Citation Nr: 1809787	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to November 29, 2013, for the grant of a 40 percent rating for service-connection for Raynaud's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran submitted a claim for an increased rating for service-connected Raynaud's syndrome which was received by VA on November 29, 2013. 

2.  It is not factually ascertainable that an increase in disability occurred prior to November 29, 2013, when the Veteran submitted a claim for an increased rating for Raynaud's syndrome.  


CONCLUSION OF LAW

Criteria for an effective date prior to November 29, 2013, for the grant of a 40 percent rating for Raynaud's syndrome have not been met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file) during the pendency of the appeal which the Board finds to be adequate for rating purposes.  Additionally, the VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran contends that an effective date of March 1, 2012, should be assigned for the 40 percent rating for service-connected Raynaud's syndrome.  The Veteran reported that March 1, 2012, represented the date that he was diagnosed with Raynaud's syndrome.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C. §5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date is the date of receipt of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  Harper v. Brown, 19 Vet. App. 125 (1997). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  The informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

In a September 2013 rating decision, the Veteran was granted service connection for Raynaud's syndrome and awarded a noncompensable rating effective November 1, 2011.  The Veteran was notified that a treatment report from March 2012 noted that he developed Raynaud's syndrome secondary to treatment for service-connected Hodgkin's disease.  Additionally, he was advised that November 1, 2011, represented the day after his retirement, as his claim for service-connection for Hodgkin's disease was received within one year of his separation from service.  The Veteran was notified of that decision in an October 2013 letter and he did not file an appeal as to the either the disability rating or effective date assigned.

The record demonstrates that the September 2013 rating decision became final when the Veteran failed to perfect an appeal of that determination.  Following the September 2013 rating decision, the record is silent for any formal or informal claim by the Veteran seeking an increased rating for his service-connected Raynaud's syndrome until November 29, 2013, the date of receipt of the claim which initiated the current appeal. 

Raynaud's syndrome is rated under Diagnostic Code 7117.  38 C.F.R. § 4.104.  Under that regulation, Raynaud's syndrome with characteristic attacks occurring at least daily warrants a 40 percent rating.  Id.

The first evidence of record indicating that the Veteran's Raynaud's warranted a 40 percent rating are various private treatment reports submitted in conjunction with the claim for an increased rating in November 2013.  

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C. §5110 (b)(2) (2012). 

Therefore, as there are no documents or treatment records submitted that could be construed as an informal claim prior to November 29, 2013, and there is no competent evidence demonstrating that an increase in disability was factually ascertainable within one year prior to the receipt of the Veteran's claim, the effective date of the assignment of a 40 percent rating for Raynaud's syndrome cannot be earlier than the date of receipt of the application which is November 29, 2013.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 

In summary, the Board concludes that there is no basis for awarding a 40 percent rating for Raynaud's syndrome prior to November 29, 2013.  Although the Veteran has perfected an appeal as to this issue, neither the Veteran nor his representative have specifically argued that an informal claim for a higher rating was received prior to November 2013, nor have they identified any evidence during the one year period prior to that date demonstrating that the criteria for a 40 percent rating had been met.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to November 29, 2013, for the grant of a 40 percent rating for service-connection for Raynaud's syndrome is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


